 VEGAS VILLAGE SHOPPING CORP.Vegas Village Shopping Corporation and RetailClerks Union, Local 1536, Chartered by the RetailClerks International Association, AFL-CIO. Cases31-CA-5721 and 31-RC-3222April 26, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn November 12, 1976, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the Union filed ananswering brief and cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions, briefs,'and cross-exceptions and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge and to adopt his recommendedOrder.Respondent advanced, inter alia, the followingcontentions in support of its exceptions:1. Prior to the hearing in this proceeding, Re-spondent pursued Freedom of Information Act(FOIA) requests for the affidavits of all witnesseswhich were denied by Deputy Chief AdministrativeLaw Judge James T. Barker and the Board, as well asby the Federal district court.2These denials deprivedRespondent of a fair hearing.2. The clear preponderance of all the relevantevidence herein established that the credibilitydeterminations of the Administrative Law Judgewere erroneous. Illustrative of such error was hiscrediting of part of employee Dolores Stevens'testimony while at the same time discrediting otherparts of her testimony.3. The Administrative Law Judge found thatGeorge Raymond Williams, an assistant store man-ager, violated Section 8(a)(l) of the Act in September1975 by asking employee Teresa Peterson whethershe had signed a union authorization card. In sodoing, the Administrative Law Judge erred becausethis allegation was not included in the complaint andit is further apparent that over 6 months had expiredI Respondent's request for oral argument is denied as the record and thedocuments herein adequately present the issues and positions of the parties.2 Vegas Village Shopping Corporation v. N.LR.B., 92 LRRM 2683(D.C.Calif., April 26, 1976), appealed by Respondent to the United StatesCourt of Appeals for the Ninth Circuit.3 In support of this contention, Respondent cites Queen City Equipment229 NLRB No. 40from the time of the alleged statement to the time itwas raised at the hearing.34. The Administrative Law Judge found thatRespondent's unlawful preelection conduct waslimited to the unit of selling and nonselling employ-ees in its seven stores. As said conduct did not extendto the unit of warehouse employees, the Administra-tive Law Judge erred in recommending that theelection be set aside for that unit.4For reasons given below, we find no merit in theforegoing contentions:1. As noted above, Respondent appealed to theCourt of Appeals for the Ninth Circuit the decisionof the United States district court which held that thestatements obtained by the Board in the investigationof possible unfair labor practices were exempt fromproduction under FOIA. The record shows thatthereafter the General Counsel and Respondentfiled, and the circuit court granted, a joint motion tohold in abeyance Respondent's appeal until thecircuit court handed down its decision in Harvey'sWagon Wheel v. N.L.R.B., No. 76-1355, which, likethe instant proceeding, involved "the disclosabilityunder FOIA of statements taken by Board investiga-tors in an unfair labor practice proceeding."On December 8, 1976, the circuit court decided inHarvey's Wagon Wheel, 93 LRRM 3068, 79 LC ¶ 11,792, that the Federal district court properly held thatemployers against which unfair labor practice pro-ceedings are pending before the Board are notentitled under FOIA to disclosure of sworn employeestatements obtained by Board agents because suchstatements fall under FOIA's exemption "for recordscompiled for law enforcement purposes."In view of the Board's policy on this issue as well asthe circuit court's recent holding in Harvey's WagonWheel, supra, we find that Respondent was notentitled under the provisions of FOIA to copies ofthe affidavits of all witnesses prior to the hearing inthe instant proceeding.2. Contrary to Respondent, we find that theAdministrative Law Judge was not required todiscount everything employee Stevens said merelybecause he did not believe all of her testimony. Fornothing is more common than to believe some andnot all of a witness' testimony.5The Board will not overrule an Administrative LawJudge's credibility findings except where the clearCorporation, 211 NLRB 284 (1974), wherein the Board found it unnecessaryto rule or rely on an 8(aXl1) finding which was not alleged in the complaint.I As indicated by the Administrative Law Judge. the Union lost theelection which was conducted on October 16, 1975, for both units.5 N.L.R.B. v. Universal Camera Corporation, 179 F.2d 749 (C.A. 2. 1950).279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreponderance of all the relevant evidence convincesthe Board that the findings are incorrect.6We havecarefully examined the record and find no basis forreversing his findings.3. Although there was no allegation in thecomplaint concerning the statement by Williams toPeterson, the Administrative Law Judge's 8(a)(1)finding with regard thereto was properly madebecause the matter was fully litigated at the hearing.As this unfair labor practice occurred less than 6months prior to the filing of the charge herein, wefind that it was not barred by Section 10(b) of theAct.74. The Administrative Law Judge properly foundthat Respondent engaged in the following conductwhich not only violated Section 8(a)(1) of the Act butalso precluded employees in the multistore andwarehouse units from exercising their freedom ofchoice in selecting or rejecting the Union: interrogat-ed employees concerning union sympathies byasking if they signed union authorization cards andwere wearing union insignia; threatened employeeswith loss of benefits, more onerous working condi-tions, and termination if they continued to supportthe Union; warned employees to stay away fromunion supporters and organizers; and instructedemployees to wear antiunion insignia, to removeprounion insignia, and to deal directly with Respon-dent regarding working conditions rather thanselecting the Union as their bargaining representa-tive.Although the foregoing unfair labor practices weredirected only to employees in the stores, it is clearthat Respondent's unlawful conduct would tend todiscourage all employees in the Las Vegas area fromvoting for the same Union which was on the ballotfor both units. As Respondent's unlawful conductwas likely to have a coercive impact on theemployees in both units in the Las Vegas area, weagree with the Administrative Law Judge that newelections are necessary for both units so that theymay be conducted free from any unlawful orobjectionable conduct on the part of Respondentagainst the Retail Clerks or its adherents in bothunits.8However, in the absence of any proof as to theUnion's majority in either of the units, we find nomerit in the Union's contention that a bargainingorder is warranted for the employees in both units.6 Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d362 (C.A. 3, 1951).7 We find that Queen City Equipment Corp., supra, was improperlyinvoked by Respondent as the Board in that case found it unnecessary topass on the 8(a)(l) finding and Respondent's opposition thereto.I Contrary to our dissenting colleague, we deem Food Fair Stores ofFlorida, Inc., 120 NLRB 1669 (1958), to be clearly distinguishable from theORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended; the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Vegas VillageShopping Corporation, Las Vegas, Nevada, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.IT IS FURTHER ORDERED that the elections conduct-ed in Case 31-RC-3222 on October 16, 1975, be, andthey hereby are, set aside.[Direction of Second Election and Excelsior foot-note omitted from publication.]MEMBER WALTHER, dissenting:Although I agree with my colleagues that a secondelection must be directed in the unit of selling andnonselling employees, I disagree with their conclu-sion that a second election is also necessary in theseparate and distinct warehouse unit.The record reveals that Respondent's unlawfulthreats and interrogations were directed exclusivelyat employees in the selling and nonselling unit. Whilesuch conduct clearly justifies setting aside theelection in that unit, it does not necessarily justifysetting aside the election in the warehouse unit whichthe Union lost by an 18-to-3 margin. My colleagues,however, summarily conclude that the warehouseelection must also be set aside because "it is clearthat Respondent's unlawful conduct would tend" tointerfere with the warehouse election.The naked claim that a factual conclusion is"clear" of course does not necessarily make it so, andmy colleagues offer nothing in support of theirclairvoyance. My reading of the record yields nobasis for concluding that the unlawful conduct in theselling and nonselling unit was apt or likely tointerfere with the warehouse election. The warehouseoperation is separate and distinct from Respondent'sretail outlets. Nor is there any evidence pertaining totransfers or other contacts between the employees inthe two units. In addition, the nature of the unlawfulconduct is not such as would readily give rise to aninference that the statements made in one unit wouldbe communicated to employees in the other unit.Respondent's antiunion campaign was not directedagainst the Retail Clerks in particular, nor against itsofficers or representatives, but rather against unioni-situation herein. Thus, that representation proceeding, unlike the instantconsolidated unfair labor practice and representation proceeding, involved adifferent union for each of two units and the employer's coercive conductwas directed against only one of the unions and for the most partconcentrated on promises of wage increases for the unit employees soughtby that union.280 VEGAS VILLAGE SHOPPING CORP.zation in general. Had the attack been directedagainst the Retail Clerks in particular, there mightlogically be some basis for concluding that thesubstance of Respondent's remarks would be tran-smitted to the warehouse unit. Such, however, is notthe case.This is not the first time that the Board hasaddressed the issue raised herein. In Food Fair Storesof Florida, Inc., 120 NLRB 1669, 1673 (1958),separate elections were held in a unit of employees inthe meat department on the one hand, and in a unitof apparel, drug, hardware, and snackbar employeeson the other. Although Respondent's objectionableconduct occurred only in the meat department, theRegional Director recommended setting aside bothelections. The Board reversed the Regional Directorstating:[I]t can not be assumed that conduct whichdirectly involved only meat department employ-ees and which interfered with their freedom ofchoice necessarily had the same effect on theemployees in a different unit involved in adifferent election. Accordingly, in the absence ofevidence that the conduct was directed againstany such employees, we find there is insufficientgrounds for setting aside the election in [theapparel, drug, hardware, and snack bar unit].In my judgment, the instant case cannot meaning-fully be distinguished from Food Fair Stores. Mycolleagues, unpersuasively in my view, seek todistinguish Food Fair Stores on the basis that in thatcase two unions were involved, whereas here thesame Union was seeking to represent the employeesin both units. I fail to see any significance at all inthis distinction, particularly in view of the fact thatRespondent's campaign was not designed to estab-lish that the Retail Clerks, in contrast with a differentlabor organization, was unfit to represent theemployees, nor do I see any meaningful distinction inthe fact that the 8(aX)(l) conduct there took the formof unlawful promises while in the instant case it tookthe form of threats and interrogations.For the foregoing reasons, I do not agree with mycolleagues' decision to set aside the election in thewarehouse unit.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thismatter was heard at Las Vegas, Nevada, on September 14and 15, 1976.1 The original complaint, issued on DecemberIAll dates hereinafter are within 1975. unless stated to be otherwise.2 General Counsel moved during heanng to withdraw the allegations setforth in pars. 6(e). (g). and (h) of the complaint. The motion was granted.31, is based on an original charge filed on November 14and an amended charge filed on December 29 by RetailClerks Union, Local 1536, chartered by the Retail ClerksInternational Association, AFL-CIO, hereinafter referredto as the Union. On October 20 the Union filed objectionsto an election conducted on October 16 in Case 31-RC-3222, involving the same parties as those herein. OnFebruary 3, 1976, the Regional Director for Region 31 ofthe National Labor Relations Board issued a supplementaldecision on objections and an order of hearing wherein theaforesaid two cases were consolidated, since the issues wererelated and they involved the same evidence. On May 4,1976, said Regional Director filed an amended complaintwhich alleges that Vegas Village Shopping Corporation,hereinafter referred to as Respondent, violated Section8(a)(1) of the National Labor Relations Act, hereinafterreferred to as the Act, as amended. Said two cases wereheard at Las Vegas, as aforesaid.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf ofGeneral Counsel, Respondent, and the Union.Upon the entire record,2and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and at all times material herein has been,a corporation duly organized under, and existing by virtueof, the laws of the State of Nevada, with an office andprincipal place of business located in Las Vegas, Nevada,where it is engaged in the retail grocery and departmentstore business. In the course and conduct of its businessoperations, Respondent annually purchases and receivesgoods or services valued in excess of $50,000 directly fromsuppliers located outside the State of Nevada. In the courseand conduct of its business operations, Respondentannually derives gross revenues in excess of $500,000.I find that Respondent is, and at all times material hereinhas been, an employer engaged in commerce and in abusiness affecting commerce within the meaning of Section2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDRetail Clerks Union Local, 1536, chartered by the RetailClerks International Association, AFL-CIO, is, and at alltimes material herein has been, a labor organization withinthe meaning of Section 2(5) of the Act.I11. THE ALLEGED UNFAIR LABOR PRACTICESBackgroundRespondent owns and operates seven stores and awarehouse in the Las Vegas area. Haber Tobler (Tobler) is,and since 1969 has been, Respondent's president, with281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcorporate offices in Store 3. Stores 1, 3, and 4 encompass adepartment side and a grocery side.Stores 1, 3, and 4 have management teams eachadministered by a store manager. Each of those three storeshas an assistant store manager for the department side andan assistant store manager for the grocery side. Theassistant store manager for the department side of the threestores has seven supervisors, called department heads.Stores 5, 6, and 7 are small-clothing stores. Each has astore manager, with no assistant store manager or depart-ment head. Store 8, called Builder's Village, has a managerand an assistant manager, with no department heads. Itsells builders' supplies.The warehouse has a manager.All stores and the warehouse have employees in additionto management personnel described above.3The Union has represented the grocery clerks in Stores 1,3, and 4 for several years, but the nongrocery clerks havenot been represented. Commencing in February 1975 theUnion began organizing all clerks (stores and warehouse)other than grocery clerks, acting primarily through DorisLow (Low), assisted by George Hartwell (Hartwell). Toblerwas aware, in the summer of 1975, that the organizationalcampaign was being conducted, and in the early part of thecampaign two meetings were held by him to informmanagers and department heads about what they couldand could not do and say during the campaign. Toblerattended one meeting, and was at the other meeting a fewminutes. Prior to the meetings Tobler talked with LynnBunker (Bunker) of his staff, and Respondent's attorney,about what was to be discussed at the two meetings. Themeetings were conducted by Bunker and attended byRespondent's attorney. In addition to the two meetings,Tobler and his staff frequently talked with managers anddepartment heads on an informal basis about what theycould and could not do and say. Tobler testified: "Ofcourse, our people were informed that they could notinterrogate people concerning how they felt or the way theywere going to vote ...."The union election was conducted on October 16. Ofapproximately 262 eligible voters in the selling andnonselling unit, 244 cast ballots, of which 79 were for theUnion and 134 were against the Union, with 31 challengedballots. Of approximately 22 eligible voters in the ware-house unit, 22 cast ballots, of which 3 were for the Unionand 18 were against the Union, with I challenged ballot. Ineach election the challenged ballots are not sufficient toaffect the results of the election.The principal issues herein are whether Respondentviolated Section 8(a)(1) of the Act, and interfered with theelection by interrogations, threats, and other actions priorto and during the election of October 16. Each allegedlyillegal action is discussed below.A. Alleged Statement of July 15Paragraph 6(a) of the complaint alleges that, on or aboutJuly 15, Truman Barlow (Barlow), store manager of Store3 Respondent did not deny in its answer, hence admits, that the followingpersons at times relevant herein were supervisors within the meaning of theAct; their participation herein is discussed in the text of this decision: GaryPierce, Ray Williams, Bob Brown, Pauline Novak, John Gallifent, Betty3, told an employee that no employees with unionexperience would be hired until the union campaign wascompleted.Glen Petersen (G. Petersen) testified that he wastransferred from another store to Store 3 in early 1975, as asalesman on an hourly basis plus commissions. He said heperiodically acted in the place of his supervisor, JohnGallifent (Gallifent), for short periods of time.4G. Petersensaid he was acting for Gallifent on July 15, while the latterwas on a l-week vacation, and at or about 8 a.m. on thatday Barlow paged all department managers by name, withinstructions to come to his desk. Store problems andprocedures were discussed, after which Barlow talkedabout the Union and encouraged the department managers"not to associate with the union people." G. Petersen thentestified:The thing that shocked me a little bit was he went ona little bit farther to say that he had applicationsrecently for employment and that all the applicationshe had received in the last week and a half, the weekprior to this, had indicated that they had had unionexperience or had worked in a place where there hadbeen a union, and considering the circumstances, hewould not hire anyone with that type of background.The thing that kind of led into it, we were kind ofshorthanded in some of the departments, and theyneeded some people hired.The comment he made, I recall vividly, was: "I don'tcare if we have to run with a skeleton crew; we won'thire anyone who has had previous union or has workedin a union place."G. Petersen's pretrial affidavit and his testimony oncross-examination varied somewhat from his testimony ondirect examination. He stated on cross-examination,among other things, that he had the impression that Barlowfelt the Union was "behind the applications" and thatBarlow therefore was not going to hire those persons.Barlow testified that he has not been employed byRespondent since January 2, 1976. He said he regularlyheld meetings with supervisors when he was manager ofStore 3, but he does not remember the conversation relatedby G. Petersen, although it was possible that personnelmatters were discussed at the meeting to which G. Petersenreferred. Barlow stated that employees never were hired ingroups; that there was no discussion at supervisor meetingsabout hiring people with union affiliation; that he asked noapplicant in July 1975 if that applicant was in favor of, oropposed to, a union; that store applications ask for anemployment history but do not ask if the applicant is aunion member; that he did not, in July 1975, go throughthe applications to see whether applicants had worked forcompanies that had union contracts; and that he never toldG. Petersen he was not hiring people because theyappeared to come from a unionized company or hadprevious union experience. Barlow testified that Store 3was not shorthanded in July 1975.Westover, Truman Barlow, Bob Mangum, Glade Brinkerhoff, MadgeGarrison, and Ed Van Bergen.4 G. Petersen's employee status is discussed below.282 VEGAS VILLAGE SHOPPING CORP.DiscussionRespondent argues that G. Petersen was a supervisor atthe time of this incident. However, the record showsotherwise. Barlow testified that G. Petersen was not asupervisor in July 1975, but that he "would come in tosome of the supervisors' meetings" as a substitute. G.Petersen testified that, at the times relevant herein, he was asalaried salesmen and that he acted for Gallifent only tothe extent of seeing that the department continued toperform while Gallifent temporarily was out of the store.G. Petersen stated he had no authority to hire or fireemployees, to make transfers, or to set schedules, that heacted only in accordance with instructions left with him byGallifent. G. Petersen's testimony on this point was notchallenged or contradicted. It is found that G. Petersen wasnot a supervisor during July 1975.Approximately eight persons attended the July 15meeting, including one rank-and-file employee other thanG. Petersen (Nancy Beville). Barlow denied the statementsattributed to him by G. Petersen. Nancy Beville was notcalled to testify, and no witness corroborated G. Petersen'stestimony.The inherent improbability of the alleged statements isapparent. It is not normal business practice for employ-ment applications to show union affiliation or preference,nor is it normal for retail businesses to hire in groupsespecially in July. These abnormalities are highlighted byBarlow's credited testimony that the normal rush times areChristmas and just prior to school opening. Barlow alsocredibly testified that Store 3 was not shorthanded in July1975. Further, G. Petersen testified that Barlow said thealleged applications originated with one employmentagency -Snelling and Snelling -but Barlow crediblytestified that he obtained employment applications fromseveral agencies.Finally, there is the question of credibility. Barlow nolonger works for Respondent, and he was an impressivewitness. There is no apparent reason for him to color hisstatements, and his testimony was straightforward andgiven without hesitation. G. Petersen's testimony was notof that calibre. Admittedly he was a strong union advocateduring July 1975. His testimony contains contradictions,and some of it is contrary to his pretrial affidavit. Basedupon observation of the witnesses, their demeanor and thenature of their testimony, Barlow is credited.It is found that General Counsel did not prove thisallegation.B. Alleged Interrogation by NovakParagraph 6(b) of the complaint alleges that, in July1975, Respondent's agent, Pauline Novak (Novak), interro-gated an employee concerning the Union.Elmira North (North) testified that, in July 1975, shetalked about the Union with her then supervisor, Novak, atNorth's work station where she was a sales clerk in Store 4.North testified:5 The date was amended at heanng upon General Counsel's motion,granted by the Administrative Law Judge.She had been to a meeting and she came over to meand she says, "I want to get this over with." She says,"What do you think about the Union," and I told her Iwas very happy where I was and that was the extent ofthe conversation.DiscussionNovak did not testify. Respondent's witness Gary Pierce(Pierce), manager of Store 4, testified that he was informedNovak could not appear as a witness because of illness.Pierce also testified that he had informed Novak and otherdepartment managers in May that they were not toquestion employees about union matters.Determination of this allegation thus depends uponassessment of North's credibility. That credibility amplywas demonstrated by North's appearance on the witnessstand. She testified in a convincing manner, and was firmon cross-examination. Her testimony is credited.Assuming, arguendo, that Pierce gave instructions toNovak as he testified, there is no basis upon which to findthat Novak would not, or could not, make the statementattributed to her.This is not an isolated, trivial piece of "shop-talk" asasserted by Respondent. Against the background ofadmitted management knowledge of union activity, andattempts by management to obtain a vote favorable to it,apparent throughout the record, it is clear: (a) Novak'sstatement illustrates management's efforts to obtain afavorable vote, and (b) Novak's statement prima facie iscoercive.It is found that the record supports this allegation.C. Alleged Interrogation by GallifentParagraph 6(c) of the complaint5alleges that, onSeptember 16, 1975, Gallifent interrogated an employeeabout his vote in the impending election.This allegation involves G. Petersen, who first testifiedthat, on an uncertain date but "I know it is within three orfour days of the election date" (note: the election was heldon October 16), Gallifent was standing near Petersen andanother employee, David Reese (Reese). According to G.Petersen, Gallifent turned to him and said, "Well, I guess Iknow which way you are going to vote on the election don'tI," to which G. Petersen allegedly replied, "Well, maybeyou do" or something similar; Gallifent said "Well, you aregoing to vote 'yes,' aren't you," and G. Petersen shook hishead "yes."After being shown his affidavit, G. Petersen changed histestimony and said the conversation occurred on Septem-ber 16, and that he was alone with Gallifent. G. Petersenwent on to explain that the first conversation he hadreference to, when Reese was present, occurred "three orfour days previous to the election," and that, beforeGallifent questioned him, Gallifent asked Reese, "How areyou going to vote on this union thing, Dave," to whichReese allegedly replied, "Well, you know how I feel, John,"and at the same time nodded his head yes.283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLater in his testimony G. Petersen said he "vividly"recalled the October 16 conversation attended by Gallifent,Reese, and Petersen.DiscussionG. Petersen first having testified that he knew thealleged conversation occurred 3 or 4 days prior to October16, the later change to September 16 casts doubt upon theconversation itself. That doubt is intensified by the factthat the alleged Petersen-Reese-Gallifent conversation,said to have taken place 3 or 4 days before the election, isnot in G. Petersen's affidavit and is not the basis for anyallegation in the complaint. Further, this latter testimonymust be assessed against G. Petersen's testimony that he"vividly" recalled the Petersen-Reese-Gallifent conversa-tion.There is no question but what management knew, priorto and on September 16, that G. Petersen was one of theprincipal union organizers. Further, according to thetestimony of employees of the snack bar, "vote yes"buttons were worn by most or all of the counter girls sinceAugust. Finally, G. Petersen testified that he wore a "voteyes" button from time to time and "probably" was wearingone during the alleged Petersen-Reese-Gallifent conversa-tion. Reasonably it may be inferred that, on September 16,either G. Petersen wore a "vote yes" button, or his viewswere well known to Gallifent. Under such circumstances,the alleged conversation of September 16 could not beconsidered coercive.6However, regardless of the nature of the allegedconversation, there is too much doubt about it ever havingoccurred to warrant finding a violation of the Act. Thatdoubt is based upon the above summary, and the generallack of persuasion of G. Petersen's testimony, discussedelsewhere.It is found that this allegation is not supported by therecord.D. Alleged Threat by WestoverParagraph 6(d) of the complaint alleges that, on or aboutAugust 29, Betty Westover (Westover) interrogated anemployee about the Union and threatened loss of econom-ic benefits if the employee supported the Union.This allegation involves Ruth Beisser (Beisser), a clerk atStore 3, whose supervisor during the time relevant hereinwas Westover. Beisser testified that, on August 29,Westover came to her work station and the followingconversation ensued:Ms. Westover came in and said to me the attorneysand management were going to have a meeting onThursday, and management had told her to ask me howI felt about the Union question."Are you for the Union or against the Union?" sheasked me. I replied, "Betty, I don't believe you shouldask a question like that. I am entitled to secretelection."She said anyway, management wanted to know whatyou would lose if the Union got in. You would loseyour discount; you would lose the pension plan; youwould have a different health plan and you would nolonger be able to go to Mr. Barlow, he was at that timethe manager.You would no longer be able to ask Mr. Barlow forspecial favors such as a day off or change of schedule.Instead you would have to go to Glen Petersen.Q. Who is Glen Petersen?A. Yes, that is what I asked her. She said GlenPetersen is a clerk in the radio television department.She said, "Well, Glen has been promised that he will bethe Union steward if the Union gets in."I said, "Betty, you know that simply isn't true."She said, "Well, anyway, I want you to know howmuch we have appreciated your work in the depart-ment; I think you have improved the jewelry section;we value your services."I replied that I thought she was a good supervisor;that I felt kindly towards management, but that I waskeeping an open mind on this Union problem.Westover testified that she had been told by Barlow thatshe could not interrogate employees about union activity,and she denied the interrogation and threats attributed toher by Beisser.DiscussionWestover's principal reliance for credit is based upon hercontention that she had been instructed by management asoutlined above, and that she had no authority to tell anemployee that union success would result in loss of storepurchase discounts.So far as management instructions are concerned,Westover said she received them a little more than amonth, and probably 6 weeks, prior to the election. Thatdate would be about September I or 16; the conversation isalleged to have taken place on August 29. Westover statedthat, prior to receiving the instructions, there "wasn't toomuch" union activity. Finally, Westover acknowledgedtalking with Beisser about the Union. It seems entirelypossible, therefore, that Westover received instructionsfrom management after her talk with Beisser, and that shetalked with Beisser during the time when the record showsthe organizing campaign was heating up. However,whether she received such instructions is immaterial. Herstatements, and not her instructions, are in issue.So far as her authority is concerned, the question is whatWestover did or did not say, not whether she had actualauthority to remove benefits. When she spoke as asupervisor within the scope of her duty, she spoke formanagement, even if the subject of her conversation wasone for management decision. She had apparent authorityto speak, and she did not say that she was only voicing heropinion. What she is alleged to have said constituted athreat.Beisser was a convincing witness who gave her testimonyin a calm and dispassionate manner. She appeared sincere6 Petersen presently is a department manager at Store 1.284 VEGAS VILLAGE SHOPPING CORP.and truthful, and there is no apparent reason to doubt herstatements. She is credited and, based on her testimonyand the above summary, it is found that this allegation isproved.E. Alleged Interrogation by NovakParagraph 6(f) of the complaint alleges that, in Septem-ber 1975, Novak interrogated an employee about her unionactivities.Violet Woehl (Woehl) is the employee involved in thisallegation. Woehl, who still is employed by Respondent,was a clerk at Store 4 in 1975. Woehl testified that shetalked with Novak, her supervisor, about union activitiesapproximately the middle of November. Woehl testifiedshe was at her work station when Novak approached her.Woehl stated:She asked about how I felt about the Union, and Itold her no one had ever approached me from theUnion except to sign a card, I really didn't care todiscuss my view about the Union.DiscussionWoehl was a sincere, calm witness who gave hertestimony in a straightforward and convincing manner. Sheis credited.The situation concerning Novak's failure to testify, herinstructions from management, and the nature of herremarks apply equally here, as in the situation discussed inparagraph B above.This allegation was proved by General Counsel.F. Alleged Warning by GallifentParagraph 6(i) of the complaint (as amended) allegesthat, on or about September 1, Gallifent warned anemployee to stay away from any employees supporting theUnion and to stay away from union organizers.This allegation involves Teresa Petersen (T. Petersen),wife of G. Petersen. At the time involved herein her namewas Teresa Tuck. She was employed at Store 3 as a clerkfrom September until December 1975. Her supervisorduring the early part of her employment was Gallifent, andlater was Jack Casler.T. Petersen testified that, when she applied for a job atStore 3, she first talked with Barlow, who then sent her totalk with Gallifent. She stated that, after a brief interviewand a tour of the department, Gallifent took her into theback room, where the following conversation took place:He then said that as of right now they are bringingthe Union people into the store; he said there will besome sitting at the snack bar; there was a good portionof the employees that did not want them in and headvised me at that time to try to stay away from themin the snack bar, around that vicinity.Now, the exact words -it's been a year ago; I reallycouldn't say the exact words.Although she was not on the payroll at the time of the conversation, T.Petersen was an applicant for employment and thus was an employee for thepurposes of the Act.Q. As best you can remember, he told you to stayaway?A. Yes, he told me the snack bar is where theywould try to talk to me and that lasted maybe fiveminutes, six minutes.After the talk by Gallifent, T. Petersen was taken back toBarlow, who hired her starting the following day.DiscussionGallifent did not testify.Although possibly it could be argued that the warningallegedly given to T. Petersen was one not to use companytime for union purposes, the record does not support suchan argument. No rule against solicitation was shown, nor isthe warning limited to work time. The record shows thatthe snack bar commonly is used by employees for coffeeand meal breaks. It is apparent that the alleged warningwas intended to keep T. Petersen from talking with unionrepresentatives, and that it is coercive per se.The only question, therefore, is whether T. Petersen'stestimony is to be accepted. Based upon her appearanceand demeanor as a witness, and absent any contradictorytestimony, she is credited.7The record supports this allegation.G. Alleged Statement by GallifentParagraph 6(j) of the complaint alleges that, on or aboutSeptember 2, Gallifent told an employee that workingconditions would become more onerous if the employeesselected the Union as their representative.This paragraph also involves T. Petersen, who testifiedthat she talked with Gallifent at Store 3 the first day sheworked for Respondent, on September 2. She said Gallifentpointed out "a few of the union representatives" and:And he says for me, it would be wise to stay awayfrom them. I don't know if it was at this point where hesaid that it was a comfortable store, a good position towork in, everyone is really friendly, but as soon as theyare in, there will no more be a one-to-one person; youwill have to go through different channels as the totalattitude would completely change.It would no longer be comfortable.Q. Did he clarify what he meant at all?A. Just that -that he didn't want it in and therewere other people that felt the same way, they didn'twant this uncomfortable feeling; they wanted a morefamily atmosphere. This is what they had.Q. He said the Union would change that?A. Yes.DiscussionGallifent did not testify, and T. Petersen is creditedabove. It is clear that this converstaion is a continuingattempt by Gallifent to influence a new employee throughcoercion and pressure, and to dissuade her from unionactivity.285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe allegation is proved.H. Alleged Threat by WilliamsParagraph 6(k) alleges that, in September 1975, Williamsthreatened an employee with termination or more onerousworking conditions if the Union were selected by theemployees as their collective-bargaining representative.George Raymond Williams (Williams) is, and has been,assistant store manager of Store 3 at all times relevantherein. T. Petersen testified that Williams took her into theemployees' lounge about 2 weeks after she started working,and talked with her in a private conversation. T. Petersentestified:Okay. He kept further asking me if I had talked tothem, if I had signed the card, if I was going to vote noor how was I going to vote, and he kept stressing thepoint that I am now working in a comfortable situation,that if I do vote yes, or if it happens the Union goes in,he says it would not be your comfortable situation anymore.T. Petersen testified that Williams took her aside duringworking hours on an occasion later in September, and:Yes, and Mr. Williams took me aside again and thiswas after, I believe, this was after I was on the checkstand because it was showing that I was more turningto the Union side and I wasn't hiding it.And he took me aside and said, "I hope you knowwhat you are doing."He told me that being with Glen -Q. Glen is your husband?A. My husband. At the time we were not married,and he told me that I shouldn't be with him, and hekept -he was upset with me because he had found outI had gone out.I had gone to lunch with a Union representative, andhe had found out about it, and he suggested that I stopseeing these people because I was ruining my chancesof promotion, you know.Williams testified that he frequently talked with employ-ees, including T. Petersen, and assisted in training storeemployees, but he denied T. Petersen's allegations andstatements set forth above. Williams said he had noauthority to state that T. Petersen could lose benefits andpromotion opportunities if the Union got in, and that"management was instructed on what we could do andwhat we couldn't do."DiscussionResolution of this issue does not depend upon Williams'authority over benefits and promotions, nor upon manage-' The complaint does not allege that Williams asked T. Petersen if shehad signed a union authorization card, but T. Petersen testified thatWilliams did so question her, to which she replied no. She further testified:He had told me they had been pleased with my work, myperformance, and that I was working with some great people and theywere good to work with, and that if I had signed a card or continuedsupporting the Union, that the friends I had made would turn againstment instructions. The only question is whether Williams,as a supervisor, made the alleged statements to T. Petersen.Those statements clearly are coercive, if made.Based upon observation of the two witnesses and theirdemeanor on the stand, T. Petersen was the moreconvincing. It is recognized that she but recently marriedone of the principal union activists involved herein, andthat she was engaged in a common cause with him andmay have some bias; however, T. Petersen appearedstraightforward and truthful, and there is no compellingbasis upon which to doubt her testimony. She is credited,and it is found that this allegation is proved by the record.8I. Alleged Interrogation and Instructions byGallifentParagraph 60) of the complaint alleges that, in Septem-ber and October, Gallifent interrogated an employee abouther union sympathies and instructed her to wear a "voteno" badge. She testified that Gallifent asked her at leastonce each day how she was going to vote in the unionelection. T. Petersen also testified that the followingincident occurred the latter part of September:Q. Mr. Gallifent -A. He came over; he handed me a red sticker thathad "Vote No" on it. And he handed it to me.He said, "Here, I want you to wear this."I was busy and I stuck it into my pocket and I said,okay, and I went right back to what I was doing.I did not have it on and maybe an hour to an hourand a half later, he came back over and noticed I wasnot wearing my badge.And he said, "How come?" And I said, "I justhaven't had time to put it on."He kept after me and I finally told him I had lost it,which I had, I had thrown it away. I told him I had lostit; he handed me another one.DiscussionAs discussed above, Gallifent did not testify and T.Petersen is credited. The activities of Gallifent outlined byT. Petersen are coercive and clearly contrary to the Act.This allegation is proved.J. Alleged Interrogation by MangumParagraph 6(m) of the complaint alleges that, in earlyOctober 1975, Mangum interrogated an employee abouther proposed vote in the union election.This allegation involves Debra Price (Price), a countergirl at the snack bar of Store I during the period of timerelevant herein. Price testified that, in late September 1975,she talked at the snack bar with Bob Mangum (Mangum),me, or I could no longer find interest in them; it would all around mejust become miserable.Williams denied asking T. Petersen if she had signed a union authonza-tion card.This subject was fully litigated, and T. Petersen is credited. An 8(aX1)violation by interrogation is found.286 VEGAS VILLAGE SHOPPING CORP.store manager of the grocery side at Store 1. The snack baris part of the grocery side of the store. Price testified:Well, at the time I was wearing a "vote yes" buttonand he saw it, and he said, "So you are voting for theunion?"And I said, "Yes," I was.Q. Did he say anything after that?A. No.Q. How long did the whole conversation last?A. I'd say about 30 seconds.Mangum testified that he never asked Price prior to theelection how she planned to vote in the union election.DiscussionA credibility resolution on this issue is not necessarysince the remark, even if made, could not have beencoercive nor could it have been an interrogation about howPrice planned to vote. It is clear from Price's testimony thatMangum's statement was no more than an observation ofan obvious fact. Price was wearing a "vote yes" button atthe time and manifestly did not feel any necessity to secreteher feelings. She could not be coerced at that point, andMangum's remark showed that he recognized Price'sdisplay of the button in the manner she intended. Shewanted everyone, including Mangum, to know how shefelt. It is reasonable to infer that Price was pleased, ratherthan apprehensive, when Mangum acknowledged that hehad received her message. Further, the record shows thatMangum said nothing prior to or after the conversation,and that the 30-second incident was wholly isolated innature.Under such circumstances, Mangum's testimony that hedid not ask Price how she planned to vote in the election isfactual and is credited. Mangum's testimony that he didnot recall seeing Price wearing a "vote yes" badge at thetime of the incident is immaterial. First, he said he was notsure whether or not he saw the badge. Second, Price andother witnesses testified that all snack bar employees wore"vote yes" badges. Third, any doubt raised by thisequivocal portion of Mangum's testimony must be resolvedagainst Price, since she is the claimant and her claim isgrounded upon her testimony that she was wearing thebadge.The record does not support this allegation.K. Alleged Threat by BrinkerhoffParagraph 6(n) of the complaint alleges that, in October1975, Glade Brinkerhoff (Brinkerhoff) threatened anemployee with changed working conditions should theUnion be selected by the employees as their collective-bargaining representative.This allegation involves Price and Brinkerhoff, who wasmanager of the department side of Store I at times relevantherein. Price said she talked with Brinkerhoff at the snackbar after she had punched out on a date shortly prior to theelection. Price stated:Somehow we got to talking about the election, and hesaid, "Just think about all the headaches you will haveif the union gets in."And I said, "It couldn't be any worse than what it isnow."He just shook his head and walked off.Q. Was anyone else present during this part of theconversation?A. No.Q. How long did this conversation last?A. No longer than a minute.Brinkerhoff testified:I don't recall talking to the snack bar employees atall about the union.Q. Not even during the course of a conversation?A. They were not under my jurisdiction.Q.. Do you remember saying anything to Miss Priceabout the headaches if the union got in or there wouldbe a lot of headaches or anything like that?A. I don't even remember Debbie Price; I don'trecall the conversation at all.On cross-examination Brinkerhoff testified about Price "Idon't recall her at all." He also stated that he did not eatmeals at the snack bar, but that "occasionally" he tookbreaks there.DiscussionThe circumstances under which this alleged incidenttook place do not instill confidence in Price's testimony.Brinkerhoff was manager of the department side of thestore, with no authority over, or business relationship with,the snack bar. The conversation allegedly took place afterthe snack bar was closed at night, when ordinarilyBrinkerhoff would not be there for any reason. Price onlystated the conversation was with Brinkerhoff; she made nofurther identification, nor did she explain why she knewBrinkerhoff, or why Brinkerhoff was at the snack bar atsuch an unusual hour, after the counter was closed andchairs were being placed on top of the counter. Brinkerhoffwas an impressive witness, who testified in a convincingmanner and who is credited. He stated that he did notrecall Price "at all," which is consistent with the recordshowing that Brinkerhoff had no managerial relationshipwith the snack bar. There is no apparent reason, nor canone be inferred from the evidence, why Brinkerhoff wouldcome to the snack bar after it was closed to engage anemployee he did not know and with whom he had nobusiness relationship, in a conversation about the Union.The alleged incident is too inconsistent with normalconduct to be credited without corroboration.It is found that the evidence does not provide support forthis allegation.L. Alleged Threat by BrinkerhoffParagraph 6(o) of the complaint alleges that, sometime inSeptember 1975, Brinkerhoff threatened an employee withtrouble for supporting the Union.287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis allegation involves Dolores Stevens (Stevens), whoat times relevant herein, worked as a counter girl at thesnack bar of Store I. Stevens testified that, on a date shethinks was in September 1975, she was talking with TheresaSmith (Smith), a store employee, in the snack bar area.Stevens said she was talking about the Union andmentioned George Hartwell's name. When she said "He isa union representative," Brinkerhoff, who was passing by,walked up and stated "You are messing with trouble."Brinkerhoff then was paged and had to leave, after lookingat Smith "kind of funny."Brinkerhoff said he knew Stevens and Smith, but hedenied Stevens' allegation. He said he did not recall everseeing Smith and Stevens talking together, nor did he recallStevens ever talking about Hartwell.Q. Did you ever ask any employees why they werewearing a Vote Yes or Vote No button?A. Not to my knowledge, no.Q. Did you ever tell an employee to take the VoteYes button off?A. No, sir, absolutely not..* *Q. Did you ever tell Delores Stevens that youthought it was ridiculous for her wearing a Vote Yesbadge?A. Absolutely not, no sir.Q. Did you ever ask her to take a badge off?A. No, sir.DiscussionSmith was not called to testify. Stevens was not animpressive or convincing witness. Her testimony sometimeswas confused and contradictory.9Brinkerhoff had nobusiness relationship with Stevens, and there is no apparentreason for him to be in the snack bar area during workingtime.Resolution of this issue is possible only by assessment ofcredibility. Based upon observation of the witnesses andtheir demeanor on the stand, in the absence of corrobora-tion of Stevens' testimony, and in view of the circumstanc-es of the alleged incident, Brinkerhoff is credited, and it isfound that General Counsel did not meet his burden ofproving this allegation.M. Alleged Instruction by Mangum to Remove aProunion BadgeParagraph 6(p) of the complaint alleges that, in Septem-ber or October 1975, Mangum instructed an employee toremove a prounion badge.This allegation involves Stevens, who testified that, abouta week before the election, Mangum came to the snack barto eat lunch. Stevens said she was wearing her "vote yes"badge at the time, and she testified:He told me it was ridiculous for me to wear thatbecause we weren't going to win anyway.I just looked at him and I fixed his hamburger andhe asked me to take it off.Q. Did you take it off?A. No, I didn't.Q. Did he say anything else after that and duringthe rest of the meal?A. No.Mangum testified:Q. Did you ever ask her -do you recall if she waswearing a Vote Yes or Vote No button?A. I do not recall; I have given it a great deal ofthought and I cannot recall seeing it either way.9 For example, initially she said Brinkerhoff was "just passing by" at thetime of the incident, and she later stated he had been standing there "butDiscussionMangum's area of responsibility during relevant timesincluded the snack bar, which he frequently patronized andwhich he administered through a supervisor, Helen Lyons(Lyons). His presence at the snack bar and a conversationwith Stevens would be consistent with his position in StoreI. Respondent contends that all management personnelwere instructed concerning what they could not do duringthe union organizational campaign, and argues therefromthat such personnel either could not or would not committhe violations ascribed to them. However, as pointed outabove, that argument is not controlling. The only questionis whether or not the statements were made as alleged.There is no corroboration for Stevens' testimony, hence acredibility choice is necessary. The testimony of bothStevens and Mangum leaves much to be desired; neitherwas totally convincing. However, in view of Mangum'sposition in the Company, the sharpness of the campaign,the obvious desire of Respondent to have a nonuniondepartment store and snack bar operation, and based uponobservation of the witnesses and their demeanor, Stevens iscredited.Respondent argues that Mangum should be creditedbecause he "took a demotion" before he testified andtherefore "had a reason to 'get even' " with Respondent, ifanyone did. However, this argument is invalid since, asMangum testified, he "took a demotion ...because Iwanted more personal life of my own."It is found that the record supports this allegation.N. Alleged Threat by GarrisonParagraph 6(q) of the complaint alleges that, on or aboutOctober 2, Madge Garrison (Garrison who at timesrelevant herein was variety department manager at Store 1)instructed an employee to remove a prounion badge.This allegation also involves Stevens, who testified that,about a month or 6 weeks prior to the election, she wastalking with Carol Jackson (Jackson), a fellow employee,near the cosmetics counter on the department side of thestore. Stevens said she had gone over to see Jackson to talkabout the Union, and the two of them started to go to thesnack bar on Jackson's break. Stevens said Garrison, whonot very long." Further, Stevens could not remember the words Brinkerhoffused.288 VEGAS VILLAGE SHOPPING CORP.had heard some of her conversation with Jackson, and whowas Jackson's supervisor, stated as Stevens and Jacksonstarted to leave that, if Jackson voted for the Union or gotinvolved with the Union, she was sure to be fired.Garrison denied that she ever told Jackson in Stevens'presence that, if the Union got in, Jackson was sure to befired.Jackson did not testify.DiscussionThe situation in this instance is much like that inparagraph 6(p) above. Garrison was Jackson's supervisor,and part of the defense to this allegation is the contentionthat management's instruction precluded Garrison frommaking the alleged statement. Further, neither the testimo-ny of Stevens nor Garrison instilled a great amount ofconfidence, and Stevens' testimony was not corroborated.However, based upon the general situation at Store 1,outlined above, and upon observation of witnesses andtheir demeanor, Stevens is credited, and it is found that theallegation is proved. It appears most likely that Garrisonmade the statement attributed to her, or that she madesome similar statement to Stevens and Jackson.The fact that the statement was directed to Jackson isimmaterial, since Stevens heard the remark and Garrisonrepresented management. The coercive effect of thestatement would be as profound on Stevens as on Jackson.The defense relating to instructions is discussed above.O. Alleged Statement by Van BergenParagraph 6(r) alleges that, in late August 1975, EdwardVan Bergen (Van Bergen, who at times relevant herein wassupervisor of the sporting goods department of Store 3)instructed employees to deal with Respondent directlyregarding work-related problems, rather than to select theUnion as their bargaining representative.The employees involved in this allegation are SusanTurco (Turco, who was employed at times relevant hereinas a snack bar counter girl at Store 3) and Mary LouJennings (Jennings, who at times relevant herein also wasemployed as a snack bar counter girl at Store 3). Bothemployees testified to incidents involving Van Bergen,alleged to have occurred in August and September 1975, atthe snack bar.Turco testified that she and Van Bergen sat next to eachother at the snack bar counter in September, and that thefollowing occurred:Well, when he had come back to the snack bar I,fooling around, said, "What do you want?"He got a little mad and then he came over andapologized.Q. How do you mean he got mad?A. Well, he said, "Oh, you always say that when Icome up here," something like that.But, you know, I was only fooling around. He cameover to me and apologized and then he started to saysomething about you girls at the snack bar really do a0O At the time involved herein Jennings was acting as manager of thesnack bar on a temporary basis. There is no evidence of supervisory status,good job here and you should work out your differenc-es with management and not bring the union into it. SoI didn't say anything, I just sat there and listened.Turco said Van Bergen made the same general statement"about three times," rephrasing it differently each time, butmeaning the same thing.Jennings 0testified that Van Bergen came to the snackbar in August, as he usually did on his breaks and at mealtime, and that she was wearing a "vote yes" badge at thetime. She stated:He said, "Don't you think you girls would be betteroff speaking to the company and trying to work outyour problem that way instead of going to the union?"I told him I didn't speak about the union while I wasworking.Q. Then what did he say?A. He said, "Well, the union is no good, anyway."Van Bergen testified that he went to the snack bar onbreak and for lunch "quite often," but that he did notremember Jennings or Turco. He testified that he talkedwith employees of the snack bar about the Union on oneoccasion. He stated:Q. Did you talk with the employees at the snackbar?A. One time I did, and I don't recall whether it wasany of these people that you mentioned, but they wereall wearing their little badges, Vote Yes, and I didn'tsay why are you wearing it or anything. We just got in aconversation, and they told me, they said, well, we areunhappy with this and with that in general; one ofthem, not all of them. And I said, what are youunhappy about, why don't you talk to your bosses. Gotalk to them, see what they say and use your own mind.I said, you are wearing that button and you have got aright to wear it, wear it all you want, think nothing of it,but if you have got something that is bothering you, gotalk to your immediate boss, supervisor.Q. Do you remember how the conversation start-ed? Did you start it?A. No, I think it was somebody else, just one ofthose little bull sessions that you get into that you can'tsay how it started or how it ended; you just can't putyour finger on it.Van Bergen also said he had been instructed by manage-ment relative to what supervisors could and could not doduring the campaign, and that he followed those instruc-tions "to the letter."DiscussionTurco and Jennings gave the impression of being sincere,truthful witnesses. Their appearance and demeanor on theand it is found that Jennings was a rank-and-file employee at the time of thisincident.289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstand were impressive and instilled confidence in theirtestimony. They are credited.The statements made by Van Bergen were made in themidst of a union campaign and were addressed toemployees on duty. Although Van Bergen was not theirsupervisor, he was a known supervisor and he frequentlytook his breaks and lunch periods at the snack bar. Hisstatements clearly were an attempt to undercut the Unionby encouraging employees to deal directly with manage-ment, and they were coercive by reason of his position aswell as by the nature of the remarks.The fact that he had been instructed by managementrelative to union activity is immaterial, as discussed above.This allegation is supported by the evidence.P. Alleged Interrogation by WilliamsParagraph 6(s) of the complaint alleges that, in Septem-ber or October 1975, Williams asked an employee why shewas wearing union insignia.The employee referred to in this allegation is Judy Boyer(Boyer), a snack bar counter girl at Store 3 during the timerelevant herein. Boyer testified that she talked withWilliams in August 1975 when Williams was eating at thesnack bar. She stated:We were talking. He come up and asked me, "Whyare you wearing the 'vote yes' button?"And I didn't answer him. I just said, "Why are youwearing the 'no' button?"And he didn't answer me.Q. Was he wearing a "vote no" button?A. Uh-huh.JUDGE STEVENS: Answer yes or no, please.THE WITNESS: Yes.Williams testified:Q. During the course before the union election,were some of the employees in the snack bar wearingVote Yes buttons? Do you recall?A. I think most or some of the gals or men, eitherone, were wearing union Vote Yes buttons.Q. Did you ever ask any individual why he or shemight have been wearing a Vote Yes button?A. I don't know. Here again, I would have noreason to be asking unless I wasjust curious.DiscussionWilliams did not deny the alleged statement; he onlystated "I don't know" when asked if he made it. Based onBoyer's appearance and demeanor on the stand, she iscredited.The only question is whether the statement was coercive.The question was asked at the height of the unioncampaign, by a person known to Boyer as a supervisor.Although no conversation followed the question, Boyerhad no way to know that before the fact and, further, thequestion being propounded by a representative of manage-" Electrical Wheel Company, Division of The Firestone Tire & RubberCompany, 120 NLRB 1644, 1646(1958).12 Larkwood Farms, a Division of the Pillsbury Company, 178 NLRB 226(1969).ment, it had to be considered a challenge. The remark wasnot an idle observation, nor was it made in a jokingmanner. The belligerency apparent in such circumstanceswas coercive, and this allegation is proved.Objections to the ElectionI. Objection I states:The Employer performed acts of coercion and duressupon voting employees.In view of the findings herein, it is found that theconclusions stated in this objection are supported by theevidence.2. Objection 2 was withdrawn.3. Objection 3 states:The Employer allowed certain employees, supervisorsand managers, to wear information on buttons wornduring voting hours. Said buttons told employees not tovote for the union.Primarily involved in this objection is conduct testified toby G. Petersen, a union observer at the election. He statedthat six employees from the accounting office voted in theelection and that each of those employees had a handwrit-ten document pinned on his back displayed while voting.The document was entitled "My Reason for Voting No"and contained a short statement. Petersen testified that hewas able to read the signs from his station as an observer,and that the print was large enough to be read throughoutthe polling room. He also testified that at the bottom ofeach document were the words "Vote No."There is no evidence that any observer or any otherperson objected to the signs at the time of the voting nor isthere any evidence that Respondent made the signs orknew anything about them in advance of the voting.Generally, the wearing at polls by observers of buttons orother insignia bearing the name of a union is notprejudicial to the fair conduct of an election." The impacton voters is not materially different whether the observerswear prounion or antiunion insignia.12Further, an employ-er may not unduly restrict permissible union activityduring the critical 24-hour period prior to the election.13Factual situations differ in many instances. In McKibbonBrothers, Inc., d/b/a Mar-Jack Poultry Company, 123NLRB 1571 (1959), the employer closed down its opera-tions one-half hour before voting on election day, andsome employees walked around the plant at such timewearing handmade paper hats lettered with words "VoteNo." An objection to the election on this ground was foundto be without merit. In Delaware Mills, Inc., 123 NLRB 943(1959), an employee, whose vote had been challenged, wasrequired to sit at the polling place. She wore a coat, whichwas unbuttoned, revealing a T-shirt which bore the printedletters "IWUA," and on her coat she wore a button withwords "Vote Yes." An objection primarily based on thisbehavior was overruled, the Board finding that her13 Gamble-Skogmo, Inc., d/b/a Tempo Discount Center, 226 NLRB 40(1976).290 VEGAS VILLAGE SHOPPING CORP.presence, "even if she in fact waved and smiled at thevoters," did not tend to so influence the voters as towarrant setting aside the election. In Sewanee CoalOperators' Association, Inc., 146 NLRB 1145, 1147 (1964),the Board held that the presence of a crowd or a massing ofvoters at the entrance to the polling place and placard-electioneering by unidentified persons on behalf of a unionin the area outside the polls, standing alone, did not impairthe exercise of free choice in the election. The wearing of T-shirts by union observers, bearing the union name andemblem in such a manner as to be visible to the voters, andthe congregating of persons in an area of the polls duringthe election wearing the same type shirts were raised byway of objection in R. H. Osbrink Manufacturing Company,114 NLRB 940 (1955), but found without merit. The Boardhas consistently held that wearing stickers, buttons, andsimilar campaign insignia by participants as well asobservers at an election is, without more, not prejudicial.See also Furniture City Upholstery Company, 115 NLRB1433(1956).A distinction must be drawn between the situationinvolved in the above cases and one in which the employermakes badges or other campaign insignia available toemployees.Illustrative of the latter is Macklanburg-Duncan Compa-ny, 179 NLRB 848 (1969), where the employer not onlyutilized its supervisory personnel in furtherance of itscampaign by having them wear buttons and T-shirtsdisplaying proemployer and antiunion propaganda, butintended via the supervisors to make the antiunionmaterials readily available to employees who, by electingwhether or not to wear them, would disclose theirrespective choices. The Board found such tactics consti-tuted unlawful interference with the election. See alsoGarland Knitting Mills of Beaufort, South Carolina, Inc., 170NLRB 821 (1968), enfd. in material part 414 F.2d 1214(C.A.D.C., 1969); The Chas. V. Weise Co., 133 NLRB 765(1961).It appears, therefore, that the only distinction betweenthis case and those wherein the Board has found that thewearing of insignia at the polling place is not objectionableis that here, the reason for the six employees' "no" vote wasspelled out on the signs in a short statement.There is no apparent reason to consider the shortstatements on the signs to be any more forceful orpersuasive than the message "vote no," which clearly isallowable in the voting area. Of interest is G. Petersen'sreaction to the signs. He testified "... I thought it waskind of humorous at the time then."It is found that this objection is without merit.4. Objection 4 states:The Employer informed the employees that certainbenefits would be eliminated if the Union won theelection; namely, employee discounts and insurance.This allegation is also made in paragraph 6(d) of thecomplaint, discussed above. It was found that Westoverthreatened Beisser with loss of benefits, thus any remedyrecommended for this Objection 4 is embodied in theremedy for the 8(a)(1) violations found herein, and forobjection 1.Apparently this objection refers to alleged statements byTobler, in addition to those of Westover. Tobler testifiedthat employees in the department side of the stores aregiven discounts on the purchase of merchandise, amount-ing to 10 percent after 6 months of employment, withincreases thereafter to a maximum of 20 percent after 2years. Grocery rank-and-file employees receive no dis-count. Respondent has other benefits for employees,including vacations, holidays, pensions, and insurance.G. Petersen testified that, at a meeting for employeesheld by Tobler on October 10, Tobler discussed benefits.G. Petersen testified:He said the discount privilege was something theyhad given to the nonunion employees and pointed outthat the grocery or union people did not have it, andthat as far as he knew, no union had ever negotiated fora discount privilege.At that time I confronted him and -no, he went onfurther.He said that under a union contract, we would losethat benefit. He said -I am trying to think of more orless the exact words -that it had never beennegotiated; it wouldn't be negotiated, and the employ-ees would lose their discount.Q. Excuse me. Did you say employees would losetheir discount?A. Yes. He did say that, prefaced by under a unionarrangement or union contract, we would lose thediscount.Q. Did he say anything about insurance benefits asto what might or might not happen to them?A. He discussed the differences only, as I recall, inmajor medical in regards to the limit of the coverage ofone over the other, but I don't recall anything specific.G. Petersen explained his testimony after reading hispretrial affidavit, and stated:On review of that paragraph, what took place was onthis blackboard side by side comparison, on base ofthat, I raised the question of whether we would lose ourdiscount privilege, and he said it had never beennegotiated, a union had never negotiated it and itwould not be negotiated.Q. Did Mr. Tobler at this meeting say anythingabout group medical insurance?A. Yes. He was quite proud of it, said it was one ofthe best any company offered in the industry or in anyindustry, and that we would be losing these benefits ifwe voted in favor of the union.On cross-examination G. Petersen stated:Q. Now, turning your attention to Mr. Tobler'smeeting where you asked the question, the middle partof October 1975, isn't it true that Mr. Tobler said theunion doesn't bargain for employee discounts?A. That was what he said. It was not a negotiablematter.Q. They would rather negotiate for other terms andconditions for employees, higher wages, for instance?291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Basically, yes.Q. And this is what he said was his belief what theunion would do?A. Exactly.Q. And from your experience in the supermarketend of the business, for lack of better words, thoseemployees don't have the employee discount undertheir collective-bargaining agreement?A. That's correct.If the people selected the union as the representativeof the employees in the department-store side, isn't itaccurate to say that Mr. Tobler, during the meeting,said whatever benefits you would get through a unioncontract would have to be negotiated between theunion and the company?A. To my knowledge, something of that nature wassaid; specifically what, I can't put into words.Q. Something of the knowledge that everything isup on the bargaining table and you have to bargain forwhat you get?A. Yes.Q. Did he ever say that if the union won theelection that the company would refuse to bargain withthe union?A. No.Relative to insurance, G. Petersen testified:Q. Now, what did he say, not what you thought hewas trying to get across.A. The insurance program the company hadoffered would not be the one negotiated, that thebenefits negotiated -no, that is not his exact words.Q. Did he say that the union would negotiate fortheir own insurance plan?A. Yes.Q. So that the union wouldn't want to negotiate thecompany's insurance plan because they had one oftheir own?A. Yes. That would be correct.Q. But he didn't say that if the union wanted toaccept the company's insurance plan that he wouldn'tallow it to be accepted?A. I don't recall whether he said anything of thatnature or not.Tobler testified that discounts and other benefits werediscussed in all group meetings with employees. He stated:Q. What did you generally respond at thesemeetings if the question was asked?A. My reply was at this time no one, ourselves orthe union, could tell them what the wage would be orbenefits would be, that they would have to benegotiated at such time; or if it occurred that the unionwas voted in as a representative body. I did indicate tothem the Retail Clerks had not as yet made that anegotiable item in their contract on the other side of thestore.Q. The other side being the grocery side?A. The grocery side. It had never been made anitem of negotiation on the super market side; I didindicate that to them.Q. At any time during the course of the campaign,did you ever tell any employee that if the union won,you were not going to negotiate with the unionregarding company discount?A. Heavens, no, I didn't.Q. Is it fair to say that you, in response or whileyou were talking, said, if the union comes in, you don'thave any benefits until something is negotiated?A. No, that isn't what I said. I said the employeeswould naturally continue to enjoy everything they haduntil such point as the new contract was signed, if thatdid come about, naturally they would have the benefitsthey enjoy until such time as the contract would benegotiated.DiscussionIt is seen from the foregoing that G. Petersen corrobo-rates Tobler on several points in the latter's testimony.Based upon observation of the witnesses and theirdemeanor, Tobler is credited to the extent that histestimony differs from that of G. Petersen, and it is foundthat this objection is without merit to the extent that itinvolves Tobler. It is clear that Tobler made no threatduring the group employee meeting testified to by G.Petersen, and that Tobler did no more than to state that, ifthe Union got in, all points of a contract would have to benegotiated.IV. REQUESTED BARGAINING ORDERIn his brief, counsel for the Charging Party requests abargaining order "because the Union lost its majoritystatus as a result of unfair labor practices of the Employer"that were coercive and pervasive.The Supreme Court observed in Gisse114 that, inexceptional cases marked by outrageous and pervasiveunfair labor practices, a bargaining order may be the onlyeffective remedy.However, under Board law a bargaining order must bepredicated upon majority status.'5In this case the election involved employees of sevenstores and a warehouse. Unfair labor practices have beenfound in only three stores. The Union lost the election by asubstantial number of votes; i.e., 134 to 79, with 31challenged ballots from a total of 262 eligible voters in oneunit, and 18 to 3 with I challenged ballot from a total of 22eligible voters in the warehouse unit.The unfair labor practices alleged and found consistentirely of 8(aX1) violations, none or all of which can beconsidered "outrageous."Thus, this is not an "exceptional" case, since the unfairlabor practices are neither outrageous nor pervasive. Moreimportant, a union majority not having been shown to exist14 N.L. R B. v. Gissel Packing Co., Inc., 395 U.S. 575 (1969).29215 The Contract Knitter, Inc., 220 NLRB 558 (1975). VEGAS VILLAGE SHOPPING CORP.at any time relevant herein, a bargaining order is notappropriate.V. OBJECTIONS TO THE ELECTIONCertain of Respondent's conduct, discussed above,occurred during the critical preelection period and preclud-ed employees from exercising their freedom of choice inselecting or rejecting the Union. That conduct constitutessubstantial interference with the election. Even thoughsome conduct may have been outside the critical period, itis considered to show Respondent's motives and intent. Ishall, therefore, recommend that the election of October 16in Case 31-RC-3222 be set aside and that the case beremanded to the Regional Director for Region 31 for thepurpose of conducting a new election at such time as hefeels the circumstances permit the free choice of abargaining representative.VI. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe Respondent's activities set forth in section III,above, occurring in connection with the operations ofRespondent described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VII. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(aXI) of theAct, I shall recommend that Respondent be ordered tocease and desist therefrom and, from any other manner,infringing upon its employees' Section 7 rights, and to takecertain affirmative action designed to effectuate policies ofthe Act.Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following:CONCLUSIONS OF LAWI. Vegas Village Shopping Corporation is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Retail Clerks Union, Local 1536, chartered by theRetail Clerks International Association, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3. By coercively threatening, warning, interrogating,and instructing employees concerning their union activi-ties, Respondent interfered with, restrained, and coerced itsemployees in the exercise of their rights guaranteed to themby Section 7 of the Act, in violation of Section 8(a)(1) ofthe Act.'6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.4. Respondent did not, through alleged conduct,violate Section 8(aX)() of the Act in any manner other thanfound therein.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER 16The Respondent, Vegas Village Shopping Corporation,Las Vegas, Nevada, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Coercively threatening, warning, interrogating, andinstructing employees concerning their union activities,specifically as follows:(1) Interrogating employees concerning their unionsympathies and activities, asking employees if they havesigned union authorization cards, and asking employeeswhy they are wearing union insignia.(2) Threatening employees with loss of benefits, moreonerous working conditions, and termination if theycontinue to support the Union or if the Union is selected asthe exclusive-bargaining representative of the employees.(3) Warning employees to stay away from unionsupporters and union organizers.(4) Instructing employees to wear antiunion insignia, toremove prounion insignia, and to deal directly withRespondent regarding working conditions rather thanselecting a union as their bargaining representative.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed to them under Section 7 of the Act.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Post at its seven Las Vegas, Nevada, stores andwarehouse, described herein, copies of the attached noticemarked "Appendix."17 Copies of said notice, on formsprovided by the Regional Director for Region 31, afterbeing duly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensurethat said notices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint bedismissed to the extent that it alleges violations other thanthose found herein.'7 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER RECOMMENDED that the election conductedon October 16, 1975, in Case 31-RC-3222 be set aside andthat said case be remanded to the Regional Director forRegion 31 to conduct a new election at such time as hedeems the circumstances permit the free choice of abargaining representative.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board has foundthat we violated the National Labor Relations Act and hasordered us to post this notice. We intend to carry out theOrder of the Board and to abide by the following:The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo bargain collectively through representa-tives of their choosingTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT coercively threaten, interrogate, warn,and instruct employees in order to discourage member-ship in or activities on behalf of Retail Clerks Union,Local 1536, chartered by the Retail Clerks Internation-al Association, AFL-CIO, or any other labor organiza-tion.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights to self-organization, to form, join, or assist labororganizations, to bargain collectively through represen-tatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyor all such activities.VEGAS VILLAGE SHOPPINGCORPORATION294